Citation Nr: 0823831	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  07-26 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Service connection for lumbosacral spine condition, status 
post fusion with degenerative disc disease and degenerative 
joint disease.


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


INTRODUCTION

The veteran had two periods of active service, October 1963 
to September 1966 and June 1971 to July 1978.  The first 
period of service was with the U.S. Army.  The second period 
of service was with the U.S. Air Force.  The Board notes that 
the RO confirmed the second period of service for the time 
period of April 1975 to July 1978 in an October 2006 deferred 
rating decision; no specific document has been included with 
the claims file confirming the time period recognized by the 
RO.  The Board, however, finds that the service treatment 
records show the veteran was in active service from the time 
of the June 1971 medical entrance examination.  
Service treatment records show that the veteran was stationed 
on a U.S. Air Force base in Asmara, Ethiopia from 1973 to 
1974.  Therefore, the Board will recognize June 1971 to July 
1978 as the veteran's second period of service in the U.S. 
Air Force even though no Form DD 214 is included with the 
claims file.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  


FINDING OF FACT

The evidence of record does not show that the veteran's lower 
back disability is related to service.  


CONCLUSION OF LAW

A lower back disability was not incurred in or aggravated by 
service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends to be continuing to suffer from a lower 
back pain after having undergone a spinal fusion operation in 
October 1996.  As part of the veteran's contention, the 
continuance of pain is attributable to the lower back pain 
experienced while in service.  The veteran's claim for a 
lower back disability comes from his last period of service 
in the U.S. Air Force, June 1971 to July 1978.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

If a chronic disorder, such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection, three 
elements must be satisfied.  
There must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

At the outset, the Board finds that presumptive service 
connection under 38 C.F.R. §§ 3.307 and 3.309, for the 
chronic disease of arthritis, is not applicable because the 
evidence of record does not contain documents which show the 
veteran was diagnosed with arthritis one year after service.  

In regard to direct service connection, the Board finds that 
the evidence contains a current diagnosis of a lower back 
disability.  The diagnosis is supported by the presence of 
treatment notes and progress reports from a private 
physician.  A veteran can prove the existence of a current 
disability or disorder by presenting competent medical 
evidence.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  The 
treatment records from a private physician serves as 
competent medical evidence.  

In regard to whether the veteran experienced an in-service 
injury or disease to his lumbar spine, the Board notes that 
the veteran sought treatment for various forms of lower back 
pain throughout service.  The service treatment records 
(STRs) show the following:  An August 1972 record requesting 
a radiological examination of the cervical and lumbosacral 
spine after the veteran was involved in an auto accident 
(there is no indication in the STRs that such radiological 
examination was undertaken at that time); a September 1979 
radiological report finding that the veteran lumbosacral 
spine was normal; November 1975 and December 1975 for lower 
back syndrome; August 1977 for lumbar spine strain; a 
February 1978 for lumbar lordosis; and an April 1978 for low 
back pain, questionable prostatitis.  Given the infrequency 
of the treatments, the Board finds that the symptoms 
experienced by the veteran were acute and transitory in 
nature and had fully resolved by the time the veteran was 
discharged from service.  In fact, the November 1977 
separation examination disclosed that an examination of the 
spine was in the normal range.  Furthermore, the veteran 
stated in the September 1979 Report of Medical History, 
prepared after service, that he has not experienced any 
significant illness or injury since his last physical 
examination.  

The Board also finds that evidence of a medical nexus opinion 
between the claimed in-service disease or injury and the 
current disability is non-existent.  Of particular importance 
to the Board's review is a December 2006 VA spine 
examination.  The VA examiner referred to a December 1975 
Consultation Report from service which disclosed that the 
veteran had a five year history of back problems from an 
automobile accident.  The VA examiner noted the absence of 
evidence which discloses the date of the accident, the extent 
of injuries, or treatment sought.  The lack of evidence would 
make determining whether the veteran's back was injured 
during service to be difficult.  The VA examiner also noted 
the STRs did not contain disclosures of traumatic injury to 
the lower back during active service.  

Given the absence of objective medical evidence, the VA 
examiner stated "it would only by [sp] with speculation to 
say that his present lumbosacral condition was caused by his 
active duty service or aggravated by his military service 
beyond normal expected progression."  Service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 38 C.F.R. 
§ 3.102 (2007).  The Board finds the third criteria for 
direct service connection has not been met.  

Furthermore, the Board acknowledges the June 1996 letter from 
the veteran's private physician, Dr. M.S.S., M.D. to Ms. R.S. 
and the January 1997 and April 1997 notes from Dr. M.S.S. 
regarding the veteran's January 1991 back injury from 
unloading a truck.  These documents contain statements 
indicating the veteran has been experiencing back pain since 
the January 1991 back injury, no pain experienced prior to 
January 1991, the aggravation of the back injury from the 
continuation of driving the truck, and attributing pain from 
the October 1996 operation to the January 1991 injury.  The 
Board finds these statements to be persuasive negative 
evidence which shows that the current lower back disability 
is not attributable to service.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this 
regard, the Board does not find statements from the veteran 
or other individuals as lay persons probative, which attempt 
to draw a medical conclusion because they are not qualified 
to do so.  Id.  The veteran is capable of observing but the 
veteran is not competent (i.e., professionally qualified) to 
offer an opinion as to the cause of his claimed disabilities.  
See also 38 C.F.R. § 3.159(a)(2).  

The Board notes the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that can be considered.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay testimony is 
competent if it is limited to matters the witness has 
actually observed and is within the realm of the witness' 
personal knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007), see also Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994).  The Board, however, retains the discretion to 
determine the credibility and probative value of all evidence 
submitted including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006); See also Washington v. 
Nicholson, 19 Vet. App. 362, 269 (2005).  This also includes 
weighing the absence of contemporary medical evidence against 
lay statements.  The veteran's statements will be examined to 
determine whether the statements are competent lay evidence 
and whether the statements are deemed credible.  The lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  Id. at 1336.  As a finder 
of fact, though, the Board may weigh the absence of 
contemporaneous records when assessing the credibility of the 
lay evidence.  

Regarding statements by the veteran, the Board specifically 
notes that the veteran asserted in the August 2007 Appeal to 
Board of Veterans' Appeals (Form 9) that he has suffered from 
undocumented episodes of back problems from 1975 to 1990 and 
that an underlying disc injury caused a 1990 back injury and 
led to his 1996 surgery.  

The Board finds that the veteran is competent to make such 
statements regarding back pain he directly experiences and to 
recall an accident.  However, the Board cannot find 
statements regarding numerous episodes of back pain credible 
without supporting medical evidence such as treatment records 
to demonstrate continuity of symptomatology.  No documents 
are included with the claims file addressing the 1990 
accident.  The Board also does not find the statements 
attributing the muscle strain to the underlying disc injury 
to be credible because the veteran is not qualified to make a 
statement which amounts to a medical diagnosis.  

The Board also notes that the earliest post-service treatment 
received by the veteran was in 1991 as indicated by 
correspondences and reports from a private physician which 
are discussed below.  The veteran left service in 1978.  The 
Board notes that thirteen years have passed before the 
veteran sought medical treatment.  The Federal Circuit Court 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the 
extended passage of time between discharge from service and 
onset of the disability is evidence against the veteran's 
claims.  In the absence of a demonstration of continuity of 
symptomatology, the Board finds the veteran's condition is 
too remote from service to be reasonably related to service.  

Given the lack of a competent medical nexus opinion linking 
the current lower back disability to an incident of service 
and statements by the veteran's private physician attributing 
the lower back pain to a post-service event, the Board finds 
that the preponderance of the evidence weighs against the 
claim.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence weighs against the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  

Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By a letter dated August 2006, the veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  He was, in essence, told to submit all 
relevant evidence he had in his possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

With respect to the Dingess requirements, in light of the 
Board's denial of the veteran's claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant VA and private 
medical treatment records have been obtained.  He has been 
provided a VA medical examination.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.  


ORDER

Service connection for lumbosacral spine condition, status 
post fusion with degenerative disc disease and degenerative 
joint disease is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


